Third District Court of Appeal
                               State of Florida

                         Opinion filed August 3, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0795
                       Lower Tribunal No. 21-15390
                          ________________


State of Florida, Department of Revenue, by and on behalf of
                   Sonia M. Murgas Zelaya,
                                 Petitioner,

                                     vs.

                           Hugo A. Trochez,
                                Respondent.



     A Writ of Certiorari to the Circuit Court for Miami-Dade County, Marcia
del Rey, Judge.

      Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General (Tallahassee), for petitioner.

     No appearance for respondent.


Before HENDON, MILLER, and GORDO, JJ.

     MILLER, J.
         Petitioner, the Department of Revenue, by and on behalf of Sonia

Murgas Zelaya, the mother, seeks relief in certiorari from a non-final order

requiring the mother and her minor child submit to genetic testing. In these

proceedings, the Department contends that, because respondent, Hugo

Trochez, the presumed natural father, legally acknowledged paternity upon

the birth of the child and has not sought to disestablish paternity, certiorari

lies. Persuaded by the reasoning in State, Department of Revenue ex rel.

Sharif v. Brown, 980 So. 2d 590 (Fla. 1st DCA 2008) and its progeny, we

find that the challenged order constitutes a departure from the essential

requirements of law resulting in material injury irremediable on appeal. Thus,

we grant the petition.

                               BACKGROUND

         The presumed father and the mother were involved in an intimate

relationship, but they never married. In 2016, the mother gave birth to the

child.    Upon the birth, the presumed father formally acknowledged his

paternity. Approximately six years later, he filed a petition seeking to confirm

his paternity in the circuit court.   In his petition, he conceded that his

involvement with the mother was consistent with his paternity. Nonetheless,

he requested that both the mother and child submit to genetic testing.




                                       2
      The Department filed a complaint in intervention, seeking to recover

past due child support. The trial court ordered both the mother and child to

submit to testing, and the instant petition ensued.

                          STANDARD OF REVIEW

      “Certiorari review is warranted when a non-final order (1) cannot be

remedied on postjudgment appeal, (2) results in material injury for the

remainder of the case, and (3) departs from the essential requirements of

law.” Dade Truss Co. Inc. v. Beaty, 271 So. 3d 59, 62 (Fla. 3d DCA 2019).

“The first two prongs of the analysis are jurisdictional.” Id.; see also Parkway

Bank v. Fort Myers Armature Works, Inc., 658 So. 2d 646, 649 (Fla. 2d DCA

1995) (“[A] petitioner must establish that an interlocutory order creates

material harm irreparable by postjudgment appeal before [the] court has

power to determine whether the order departs from the essential

requirements of the law.”).

                              LEGAL ANALYSIS

      It is well-established that “no party to any family law proceeding is

entitled to an order requiring another party to submit to genetic testing unless

(1) the proceedings place paternity ‘in controversy’ and (2) ‘good cause’

exists for the testing.” State, Dep’t of Revenue ex rel. Carnley v. Lynch, 53

So. 3d 1154, 1156 (Fla. 1st DCA 2011) (quoting State, Dep’t of Revenue ex


                                       3
rel. Chambers v. Travis, 971 So. 2d 157, 162 (Fla. 1st DCA 2007)); see also

Fla. Fam. L. R. P. 12.360(a); Fla. R. Civ. P. 1.360(a). A trial court is further

charged with determining that the testing would be in the “child’s best

interest.” Flores v. Sanchez, 137 So. 3d 1104, 1108 (Fla. 3d DCA 2014).

      Section   742.10,    Florida   Statutes    (2022),   governs    paternity

determinations for children born out of wedlock. As relevant to this dispute,

once a father executes a voluntary acknowledgment of paternity, the

document “constitutes the establishment of paternity for purposes of [chapter

742].” § 742.10(1), Fla. Stat. The acknowledgment additionally creates a

rebuttable presumption of paternity, which any signatory may rescind within

sixty days of execution. Id. After sixty days, however, the document “may

be challenged in court only on the basis of fraud, duress, or material mistake

of fact, with the burden of proof upon the challenger.” § 742.10(4), Fla. Stat.

(emphasis added). Alternatively, an affiant may file a petition to disestablish

paternity pursuant to section 742.18(1), Florida Statutes.

      In the instant case, the presumed father conceded he executed the

acknowledgment of paternity, and the acknowledgment was never

rescinded. He did not allege in his petition that the document was the

product of fraud, duress, or material mistake of fact, or that he endeavored




                                       4
to disestablish paternity. See § 742.18, Fla. Stat. Instead, he sought testing

merely to confirm his paternity.

      In State, Department of Revenue ex rel. Sharif v. Brown, 980 So. 2d

590, 591 (Fla. 1st DCA 2008), the First District Court of Appeal determined

under identical circumstances that such a petition was akin to a discovery

request and therefore insufficient to place paternity in controversy or

establish good cause for compelled genetic testing. Several other decisions

have adopted similar reasoning and concluded certiorari relief is proper in

this context. See, e.g., Dep’t Revenue ex rel. Corbitt v. Alletag, 156 So. 3d

1110, 1112 n.2 (Fla. 1st DCA 2015) (“[A] request for DNA testing in a

[Department of Revenue]-initiated child support proceeding is properly

viewed as a discovery request.”); State v. Ceasar, 188 So. 3d 989, 991 (Fla.

1st DCA 2016) (holding father’s motion for genetic testing essentially sought

discovery where father did not plead basis to disestablish paternity and, thus,

failed to place paternity in controversy); Dep’t of Revenue o/b/o Meeker v.

Silva, 214 So. 3d 766, 769 (Fla. 5th DCA 2017) (noting court order

compelling paternity test was analogous to discovery order and granting

certiorari relief because “trial court made no finding of ‘good cause’ . . . nor

was there any testimony or evidence presented that could have supported

such a finding”).


                                       5
      We find this logic persuasive. Under the applicable statutory scheme,

the presumed father was required, at a minimum, to raise allegations of

fraud, duress, or mistake of fact, or communicate his intent to disestablish

paternity. He did neither, and the court failed to find the testing was in the

best interests of the child.

      In view of these omissions, we find that the challenged order runs afoul

of the essential requirements of the law. See Alletag, 156 So. 3d at 1112–

13 (citations omitted) (“An order departs from the essential requirements of

law when it violates a clearly established principle of law (including

controlling case law) resulting in a miscarriage of justice.        Here, the

challenged order violates controlling case law . . . because the record

establishes that the father did not place the child’s paternity in controversy

or establish good cause for paternity testing.”); Travis, 971 So. 2d at 162

(“Absent any allegation or proof of fraud, duress, material mistake of fact, or

newly discovered evidence, no good cause was shown to justify the hearing

officer’s recommendation to require the mother and child to submit to DNA

testing.”); Allison v. Medlock, 983 So. 2d 789, 790 (Fla. 4th DCA 2008)

(citations omitted) (“[P]aternity in this case has been presumptively

established and the only bases upon which the mother can disestablish

paternity are fraud, duress, or material mistake of fact, and she bears the


                                      6
burden of proof. At this point, the mother has not alleged or demonstrated

any of these grounds. As a result, there is no good cause for ordering DNA

testing.”). Given the intrusive nature of the compulsory testing, we further

conclude that the departure results in harm that cannot be remedied on

plenary appeal. See Dep’t of Revenue ex rel. T.E.P. v. Price, 958 So. 2d

1045, 1046 (Fla. 2d DCA 2007) (holding order compelling genetic test would

be irremediable on direct appeal, as “the improper genetic testing requiring

a blood draw would have already been completed”); Dep’t of Revenue ex rel.

Gardner v. Long, 937 So. 2d 1235, 1237 (Fla. 1st DCA 2006) (“We find that

subjecting Mother and Child to a potentially intrusive [paternity] test . . . is

enough to constitute irreparable harm.”); Llanos v. Huerta, 296 So. 3d 472,

474 (Fla. 3d DCA 2018) (“[T]he trial court departed from the essential

requirements of the law resulting in material injury for which there is no

adequate remedy upon post-judgment appeal when it compelled [the

parents] to submit their minor child to paternity testing.”). Consequently, we

grant the petition for writ of certiorari and quash the order under review.

      Petition granted. Order quashed.




                                       7